department of the treasury internal_revenue_service washington d c c h ief c o u n sel number info release date uil dear date cc intl br2 genin-129420-02 this is in reply to an undated taxpayer_advocate assistance request asking us to provide information to you regarding your late filed sec_911 elections for your and tax years for your information sec_1_911-7 sets forth the procedural rules for making a valid sec_911 election the election must be made on form_2555 or on a comparable form and must be filed with an income_tax return or with an amended_return sec_1_911-7 provides in part that an election once made remains in effect for that year and all subsequent years unless revoked under paragraph b of this section with respect to the timing of the election sec_1_911-7 provides that a valid sec_911 election must be made a with an income_tax return that is timely filed including any extensions of time to file b with a later return filed within the period prescribed in sec_6511 amending a timely filed return c with an original return filed within one year after the due_date of the return determined without regard to any extension of time to file or d with an income_tax return filed after the period described in paragraphs a i a b or c of this section provided - the taxpayer owes no federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached either before or after the internal_revenue_service discovers that the taxpayer failed to elect the exclusion or genin-129420-02 the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the internal_revenue_service discovers that the taxpayer failed to elect the exclusion under sec_1_911-7 and the validity of a taxpayer’s sec_911 election on a form_2555 with respect to a late filed income_tax return depends in part on whether the taxpayer owes federal_income_tax after taking into account the exclusion the phrase owes no federal_income_tax under sec_1_911-7 means a taxpayer’s federal_income_tax liability after any payments such as withholding_tax estimated_tax tax_credits and etc have been applied to offset any federal_income_tax liability thus if a taxpayer has a refund or no balance due the taxpayer owes no federal_income_tax under sec_1_911-7 and in addition sec_911 provides a denial of double benefits and states that no deduction or exclusion_from_gross_income under this subtitle or credit against the tax imposed by this chapter including any credit or deduction for the amount of taxes paid_or_accrued to a foreign_country or possession_of_the_united_states shall be allowed to the extent such deduction exclusion or credit is properly allocable to or chargeable against amounts excluded from gross_income under subsection a accordingly the foreign_tax_credit is disallowed to the extent foreign taxes are allocable to income excluded under sec_911 the amount of disallowed foreign taxes is determined pursuant to sec_1_911-6 which states to determine the amount of disallowed foreign taxes multiply the foreign tax imposed on foreign_earned_income as defined in sec_1_911-3 received or accrued during the taxable_year by a fraction the numerator of which is amounts excluded under sec_911 in such taxable_year less deductible expenses properly allocated to such amounts see paragraphs a and b of this section and the denominator of which is foreign_earned_income as defined in sec_1_911-3 received or accrued during the taxable_year less deductible expenses properly allocated or apportioned thereto this letter provides general information only that we hope will be helpful in resolving the issues raised in your return pursuant to your power_of_attorney a copy of genin-129420-02 this letter is being sent to your authorized representative please call at with any questions __________________________ phyllis e marcus chief branch associate chief_counsel international
